        Case 1:20-cr-00675-CM Document 17 Filed 12/11/20 Page 1 of 1




                                                      United States Attorney
                USDCSDN'Y                             Southern District of New York

                ELECI'RONICALLYPILBD                  The Silvio J. Mollo Building
                                                      One Sam/ Andrew 's Pla:a
              . DOC#:                                 New York, New York 10007
                        -------;"--I---
               DATE FILED:                                                                             ! L( I l    } 2.-l'>
                                                       December I 0, 2020                                                              L_    .Jt ·  1
                                                                               /'                            ( (    1.,nv Jc v '1 T~"'               ""('_
                                                                              0°"CV (::.It' (viv\ ~..,_, \                                                (
By Email and ECF                                                        ~                        1--    Dc.~ct ~+-..s tit-V'= +c,
The Honorable Colleen McMahon                                           (S    \!'._Oll'r'f-e,_\ ,
                                                                                                         J
                                                                                                           ,
                                                                                                                    r   LI~ I A          r-f-
                                                                                                             J'<-1'\ '5"{tt"f"t. ~ \:,.CV•
Daniel Patrick Moynihan
United States Courthouse
                                                                          be:.- A'Y'.,.-1\- 1""1;;.,
                                                                                     J._
                                                                                             1

                                                                                           ~"'Z-- ~w~
                                                                                                            ~;1r,,
                                                                                                             \
                                                                                                                   fvt-          0   vt<r (<,I/" l"r....,.
                                                                                                                                     , L.        -ti-·1
500 Pearl Street                                                            frV          · I £     u..,-e5.-t. E. bf'"'l.vv-e-
                                                                              r '>:' 1 -h A-- (W"' -.--          1C\ -J-o J'                        tl-tS'l-'1[
New York, New York 10007                                                        U,c>"'.r r 01v .JAf.1 11             I ,.;.7                                  •

       Re:     United States v. Richard Lotito, et ano., No. 20 Cr.b
                                                                                    7( M)
Dear Chief Judge McMahon:

       On December 8, 2020, a one-count indictment charging defendants Richard Lotito and
Andrew Joseph with a narcotics conspiracy was filed and assigned to this Court. The Government
understands the Court has referred this matter to the duty magistrate for arraignment, and the
Government expects the defendants to be arraigned the week of December 14, 2020. The
Government further understands the Court will be scheduling an initial conference in this matter
for January 19, 2021 , at 2:45 p.m.

         The Government respectfu lly requests, with the defendants' consent, that time between
December 10, 2020 and January 19, 2021, be excluded under the Speedy Trial Act, I 8 U.S.C. §
3 I 61 (h)(7)(A), to allow the parties to attend to their discovery obligations and discuss a pre-trial
disposition. The Government submits that the proposed exclusion is in the interest of justice. 1

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Act ing U nited States Attorney

                                           by: ""'
                                               / s"-
                                                   / _ _ __ _ _ _ __

                                                                                                                        1 ~ Jk)..MY-7' i/ 2.1
                                                                                                         ~v-ov                        1  0
                                               Daniel H. Wolf
                                               Assistant United States Attorney
                                               (2 12) 637-2337
                                                                                                           I>...:> ¼~ ,....,~v~7f- 6                      f
cc:     Leo Aldridge, Esq.                                                                                 -t us+(~J.. ,~~~ \ ,+t+&-
        John Meringolo, Esq.                                                                              ~-'t.- .(lc,,v 1 ~tA->         b,k cid 1.ov,€.?
                                                                                                             'f(>->J... ( \'41.,-d. l>C..'-' J' l   IC,   "'"i.

1
  This matter has not yet been docketed on the District's case management and electronic court
filing platform ("CM/ECF"). Accordingly, the Government is filing this letter in the first instance                                           $
by email. Upon the electronic docketing o f this matter and assignment of a criminal docket                                              1 _i•
number, the Government will re-file this letter on CM/ECF.                                     1                               I/-
                                                                                                                                      1: {1"'- ~
